Citation Nr: 9919632	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from September 1967 to October 1970. 
 
In October 1991, the RO, in pertinent part, denied the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  The veteran was notified of that 
decision, and did not appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 RO rating decision which, in 
pertinent part, denied the veteran's claim seeking service 
connection for a back disorder and also reopened and denied 
his claim for service connection for a psychiatric disorder, 
to include PTSD.  

The issue of service connection for a psychiatric disorder, 
to include PTSD, is addressed in the Remand portion of this 
decision.


FINDING OF FACT

The veteran's assertion that he has a back disorder which is 
related to service is not supported by any medical evidence 
that would render the claim for service connection for this 
disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. § 5107 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

On the veteran's May 1967 examination prior to entrance into 
service, his back was evaluated as normal.  On his report of 
medical history, the veteran checked "no" as to the 
question of recurrent back pain, and he reported that he 
never wore a back brace or back support.  Review of service 
medical records reveals that the veteran was treated for 
complaints of low back pain on two occasions in October 1967 
while at Fort Benning, Georgia.  Subsequent service medical 
records make no reference to a recurring back problem.  On 
the July 1970 examination prior to separation from service, 
the veteran's back was evaluated as normal.  On his report of 
medical history, the veteran checked "no" with reference to 
arthritis and back trouble of any kind, and again indicated 
that he never wore a brace or back support.   

In a July 1993 statement, the veteran asserted that he had 
hurt his back at Fort Benning in 1967 and was incapacitated 
for two weeks.  He reported that he was applying for SSI 
benefits and would like assistance in finding his records.  

VA clinical records dated in July and August 1993 show that 
the veteran was treated for complaints of intermittent back 
pain over the past few months.  He reported history of an in-
service injury in 1967 and a second injury in October 1992, 
when he slipped on ice.  Findings included tenderness over 
the lumbosacral spine, and the initial diagnosis was chronic 
low back pain.  X-rays of the lumbosacral spine revealed 
minimal degenerative joint disease.  

In August 1993, the veteran submitted a claim for service 
connection for a back disorder.  In a subsequent August 1993 
statement, the veteran reported that he hurt his back when he 
fell into a foxhole during basic training in October 1967.  
He stated that at the time he was put on two-week bed rest.  
The veteran also noted that he currently had arthritis of the 
spine as a result of this fall, and that he was receiving VA 
treatment for his back disorder.      

An October 1993 consultation sheet indicates that the veteran 
was treated for an infected cyst at the dorsal aspect of the 
back.  It was noted that the cyst might need to be excised.  

In November 1993, the RO denied the veteran's claim for 
service connection for a back condition.  On his December 
1993 Notice of Disagreement (NOD), the veteran stated that 
his back condition was incurred while in the military and 
that it was never cured. 

On a March 1994 VA Form 646, the veterans service 
representative asserted that the veteran injured his back in 
1967 and that he is currently receiving treatment for the 
residuals of that injury.  

VA outpatient treatment record dated in July 1994 showed that 
the veteran was treated for complaints including back 
problems


II.  Analysis

Regarding the veteran's appeal concerning service connection 
for a back disorder, the threshold question to be answered is 
whether he has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. West, 12 
Vet.App. 209 (1999).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In the instant case, the veteran contends that he has a 
disorder of the low back due to an in-service fall.  While 
the service medical records show that the veteran had 
treatment for complaints of back pain during service in 
October 1967, there is no indication that he had an ongoing , 
chronic back disorder.  Review of subsequent service medical 
records reveals no complaints or findings indicative of a 
back problem.  The Board also finds it pertinent that the 
veteran's back was evaluated as normal on his July 1970 
examination prior to separation, and that the veteran himself 
checked "no" when provided the opportunity to report on 
whether he experienced recurrent back pain and/or arthritis, 
on his July 1970 report of medical history.  The service 
records therefore indicate that, while the veteran had 
treatment for back pain in 1967, there is no medical evidence 
indicating that the back problem was present at separation 
from active duty in 1970, or for many years thereafter. 

From the time of separation in 1970 to the date the veteran 
reported complaints of ongoing back problems in July 1993, a 
period of more than 20 years, there is no evidence of an 
ongoing back disorder.  While the veteran asserted that he 
has had ongoing back problems since his in-service injury, 
the Board notes that the first medical evidence of a back 
problem was a July 1993 outpatient treatment record which 
noted that the veteran gave a history of back pain dating 
back only a couple of months.  The Board finds it significant 
that another July 1993 record noted that the veteran had 
reinjured his back in October 1992.  While subsequent 
outpatient treatment records reveal treatment for back 
symptomatology diagnosed as chronic low back pain, minimal 
degenerative joint disease, and an infected cyst, none of the 
medical records on file includes any evidence linking the 
current back problems to the veteran's period of active 
service.  

Since the veteran submitted his claim in 1993, there has 
never been any medical evidence associated with the claims 
file that shows a causal nexus between the in-service back 
complaints (which are not disputed) and the veteran's current 
back problems.  In cases such as this, where a medical 
diagnosis and competent medical evidence of in-service 
causation are essential, the veteran's lay statements alone 
are not sufficient to establish a well-grounded claim for 
service connection.  See Espiritu, supra.   The veteran's 
statements have been considered, but as previously noted, he 
is not competent to testify as to medical diagnosis or 
causation.

Without competent medical evidence indicating a nexus between 
the current back problem and service, the veteran has failed 
to satisfy the requirements for a well-grounded claim for 
this disability, as set out in the judicial precedent in 
Caluza, supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  In view of this, there is no duty to assist the 
veteran further in the development of this claim, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 
(1994).  Since a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a back 
disorder must be denied.

The Board does not doubt the sincerity of the veteran's 
belief that his current back problems had their inception in 
service.  Competent opinions regarding questions of medical 
diagnosis or causation, however, require medical expertise.   
The veteran  does not meet the burden of presenting evidence 
of a well-grounded claim merely by presenting his own 
testimony because, as a lay person, he is not competent to 
offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.


ORDER

Service connection for a back disorder is denied.


REMAND

With regard to the issue of service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), upon preliminary review of the 
evidentiary record, the Board notes that the veteran's 
service medical records reveal no complaints or findings 
indicative of psychiatric problems during service.  Upon 
separation examination in July 1970, all examination findings 
were normal.  On the veteran's report of medical history, he 
checked "no" when asked to indicate any frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and/or nervous trouble of any sort.  

The Board observes that, since separation from service, the 
veteran has been diagnosed with numerous disorders, including 
alcohol dependence, PTSD, generalized anxiety disorder, and 
depression.  Moreover, there has been a recent amendment in 
the regulations pertaining to PTSD claims, which affects the 
issues of both stressor(s) and diagnosis.  Under these 
circumstances, it is appropriate that the veteran be 
scheduled for another VA psychiatric examination to 
definitively determine his current diagnosis.  It is also 
important that the examiner address the etiological 
relationship of any diagnosed neuropsychiatric disorder to 
the veteran's military service.

In August 1993, when the veteran filed his reopened claim for 
service connection for PTSD, 38 C.F.R. § 3.304(f), the 
applicable regulation, provided, in pertinent part, as 
follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

That regulation was recently amended and now provides, in 
pertinent part:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999).  The amendment 
implements a decision by the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims), Cohen v. Brown, 10 Vet.App. 128 (1997), which held 
that 38 C.F.R. § 3.304(f) did not accurately reflect the law 
of the governing statute.  The effective date of the 
amendment is March 7, 1997, the date the Cohen decision was 
issued by the Court.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting from Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).

A significant difference between the old and new versions of 
the regulation applicable to this case is the reference, in 
the new version, to 38 C.F.R. § 4.125(a).  That related 
section provides that diagnoses of mental disorders must 
conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994), published by the American Psychiatric 
Association, and known as "DSM-IV."  In August 1993, when 
the veteran filed his claim, the revised third edition of the 
Manual, published in 1987 and known as "DSM-III-R," was 
applicable.  The traumatic event that will justify the 
diagnosis of PTSD is described differently in each Manual.  
The previous description was:

The person has experienced an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to almost anyone, e.g., 
serious threat to one's life or physical 
integrity; serious threat or harm to 
one's children, spouse , or other close 
relatives and friends; sudden destruction 
of one's home or community; or seeing 
another person who has recently been, or 
is being, seriously injured or killed as 
the result of an accident or physical 
violence.

DSM-III-R, at 250.  The current description of a stressor 
event is:

The person has been exposed to a 
traumatic event in which he experienced, 
witnessed, or was confronted with actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others and his response to the 
event involved intense fear, horror, or 
helplessness.

DSM-IV, at 424.  In this case, it is not entirely clear which 
events were relied upon by health care providers to diagnose 
PTSD.  Mental health professionals who have diagnosed PTSD 
should specify the events they believe the veteran 
experienced that meet the criteria for the diagnosis under 
either DSM-III-R or DSM-IV.  Once those health care providers 
identify the traumatic events upon which they have relied to 
make the PTSD diagnosis, the RO must determine, in its 
adjudication of the claim, which of those events relate to 
combat.  If the diagnosis is based upon events related to 
combat (as described by the veteran), then the RO must 
determine whether the veteran engaged in combat with the 
enemy.  38 C.F.R. § 3.304(f).

Another significant difference between the old and new 
regulations is the nature of the evidence needed to prove 
that the veteran engaged in combat with the enemy.  The old 
regulation referred to awards and decorations indicative of 
combat, while the new regulation does not contain that 
reference.  The new, seemingly less restrictive, regulation 
is consistent with judicial caselaw and, pursuant thereto, 
the determination as to whether the veteran engaged in combat 
with the enemy must be based on all the evidence of record 
and not just service department evidence regarding awards and 
decorations.  Dizoglio v. Brown, 9 Vet.App. 163(1996); Cohen, 
supra.  In this case, if the PTSD diagnosis is based upon 
events related to combat, then the RO must determine, based 
upon all the evidence of record, whether the veteran engaged 
in combat with the enemy.

Finally, if the stressor events described by the veteran, 
upon which the PTSD diagnosis is based, are not related to 
combat, or if they are related to combat but it is determined 
that the veteran did not engage in combat with the enemy, 
then the events upon which the PTSD diagnosis is based must 
be verified by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  In other words, if the claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994). 

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

In the instant case, the veteran has been diagnosed with PTSD 
on a number of occasions, including on an April 1991 VA 
discharge summary.  Although the PTSD diagnosis has been 
complicated by other psychiatric diagnoses and by diagnoses 
related to the veteran's alcohol abuse, the Board notes that 
PTSD was also diagnosed on an examination performed for the 
VA in August 1991.  

While the veteran asserts that he had combat related 
experience in Vietnam, the Board notes that the objective 
evidence of record does not verify that he was involved in 
combat.  Review of the veteran's DD Form 214 and DA Form 20 
for his period of service reveals that he served in Vietnam 
from April 1969 to March 1970.  His listed awards and 
decorations are a National Defense Service Medal, a Vietnam 
Service Medal, a Vietnam Campaign Medal, two overseas bars, 
and a sharpshooter an expert badge for riflery.  His record 
of assignments indicates that he served his entire tour in 
Vietnam with the 19th Engineers Battalion with a military 
occupational specialty as a crawl tractor operator.

Stressful incidents during service reportedly included 
assisting on burial detail, killing Vietnamese people, and an 
incident where he either stepped on or ran over a land mine.  
It is unclear whether he claims to have killed military 
personnel or civilians.  A clinical record dated in April 
1991 indicates the veteran stated, "I was in Vietnam and 
killed women and children.  We lined them up and dug a hole 
with a bulldozer and covered them up."  The Board notes, 
however, that none of these events has not been verified.  
Prior to determining whether the veteran has PTSD related to 
service, it is necessary to verify his claimed in-service 
stressors.  The record reflects that the RO has not referred 
this claim for verification of the stressful incidents 
related by the veteran, to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the 
Environmental Support Group).  Accordingly, the Board finds 
that the RO should forward to the USASCRUR comprehensive and 
detailed information regarding the stressful events claimed 
to have been experienced by the veteran during service.  

Although the veteran has provided some information regarding 
the claimed stressors, the RO should make an additional 
request to the veteran for more details prior to forwarding 
this information to USASCRUR.  In so doing, the RO should 
once again request from the veteran a statement containing as 
much detail as possible regarding the stressors to which he 
was exposed during service.  The veteran should be asked to 
provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, names and any other 
identifying information concerning other individuals involved 
in the stressor events.  The veteran should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  The RO should then specifically 
summarize any information obtained from the veteran pursuant 
to this remand and also all information previously obtained, 
and this information, as well as copies of the veteran's DD 
Form 214s and DA Form 20s, should be forwarded to the 
USASCRUR for verification of his claimed stressors.  
Specifically requested should be unit histories regarding the 
veteran's assigned units during his service in Vietnam, to 
include the 19th Engineers Battalion from April 1969 through 
March 1970.  It should be requested whether it can be 
verified that the veteran ever killed Vietnamese people 
(military or civilian), was involved with burial detail, or 
was involved in an incident with a land mine. 

In West v. Brown, 7 Vet.App. 70 (1994), the Court elaborated 
on the analysis in its decision in Zarycki v. Brown, 6 
Vet.App. 91 (1993).  In Zarycki, the Court had held that, in 
addition to demonstrating the existence of one or more 
stressors, the facts must also establish that any such 
stressful event was sufficient to give rise to PTSD.  In 
West, the Court held that the sufficiency of the stressor is 
a medical determina-tion, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held, in West, 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes where the examiners had relied, in pertinent part, 
upon events whose existence had been rejected by VA 
adjudication personnel.

Based upon the holdings in Zarycki and West, it appears that, 
consistent with our discussion above, in approaching a claim 
for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudication personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then, and only then, the case should 
be referred for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner precisely what stressors have been accepted as 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether there is a diagnosis of PTSD due to service 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  See 
Cohen, supra, 10 Vet. App. at 145 (holding that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor").

We recognize that the Decision Review Officer at the RO, in a 
November 1998 decision, determined that the veteran had been 
uncooperative in the past in leaving the VA facility in 1994 
and in failing to report for examination in June 1998.  The 
veteran should understand that any lack of cooperation on his 
part makes it difficult for VA to resolve his claim in a 
timely and comprehensive manner.  Nevertheless, although it 
appears to be a close question, the Board, giving the veteran 
the benefit of the doubt at this stage of the claim, finds 
that his claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible.  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  On the present record, there is 
medical evidence (albeit, equivocal) of a diagnosis of PTSD, 
and it has been linked to service (but not to verified 
stressors).  Moreover, the veteran's assertions as to 
stressors in service are sufficient to well ground the claim, 
although they may not be sufficient to support a grant of 
service connection.  As to that third requirement for service 
connection, i.e., credible supporting evidence that the 
claimed stressors actually occurred, there has not yet been 
an attempt to have the veteran's alleged stressors verified 
by the USASCRUR.

In view of the foregoing, it is the Board's judgment that the 
RO should obtain additional information from the veteran 
regarding his alleged in-service stressors.  The RO should 
then forward all available information to the USASCRUR for an 
attempt at verification of the stressors.  If indicated, 
i.e., in the event that the USASCRUR response documents one 
or more verified stressors, the RO should specifically 
request that the examiner performing the VA psychiatric 
examination either confirm or reject the PTSD diagnosis in 
light of such stressor evidence.

The record also reflects that the veteran may be receiving 
ongoing psychiatric treatment, and that copies of clinical 
records of recent treatment have not been associated with the 
claims file.  Specifically noted in this regard is the lack 
of any records of psychiatric treatment since 1994.  The 
Board also notes that the veteran indicated, in a July 1993 
statement, that he was applying for "SSI" benefits.  
Although such a claim may be related to the veteran's income, 
rather than his disability status, it appears possible that 
he may be in receipt of disability benefits from the Social 
Security Administration (SSA).  Thus, the RO should contact 
the SSA and request copies of any decision and any medical 
records relied upon in determining the veteran's eligibility 
for disability benefits.  These records and any ongoing 
treatment records should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

We wish to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that would facilitate the RO's efforts 
in developing this claim, to include providing specific 
stressor information, and reporting for an examination if the 
RO determines it is necessary.

The veteran's account of killing Vietnamese people, if it 
refers to civilians, raises another issue.  Service 
connection is granted only if disability was incurred in the 
line of duty and was not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(m), 
3.301.  Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
If health care providers have relied, for their diagnosis of 
PTSD, upon the veteran's assertion that he killed Vietnamese 
civilians, and credible evidence is obtained that 
corroborates that story, then the RO must determine whether 
that event constitutes willful misconduct.

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the issue of service 
connection for PTSD is remanded to the RO for the following 
action:

1. The RO should contact the Social 
Security Administration and request 
copies of any decision and medical 
records used in determining the veteran's 
eligibility for disability benefits by 
that agency.

2.  The RO should take appropriate action 
to contact the veteran and determine 
whether he has any additional information 
or evidence to present in support of his 
claim of service connection for PTSD.  
The veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for symptoms of his 
psychiatric disorder since service.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  Specifically noted in 
this regard are records of psychiatric 
treatment since 1994.

3.  The RO should request from the 
veteran a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding the 
reported incidents involving burial 
detail, killing Vietnamese people, and 
any incident involving land mines.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, etc.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted. 

4.  Regardless of the veteran's response, 
the RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information whicht might corroborate 
the veteran's alleged stressors. 

5.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine his current 
neuropsychiatric diagnosis or diagnoses, 
if any.  All necessary special studies or 
tests, to include psychological testing 
and evaluation, such as the Mississippi 
Scale for Combat-Related post-traumatic 
stress disorders, should be accomplished.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  In determining 
whether the veteran experienced an 
inservice stressor that may be related to 
any diagnosed disorder, the examiner is 
hereby notified that only the verified 
history detailed in the reports provided 
by USASCRUR and/or the RO may be relied 
upon.  Based on his/her review of the 
case, the examiner should express an 
opinion, if possible, as to the medical 
probability that any currently 
demonstrated disorder is etiologically 
related to the veteran's service.  If 
PTSD is diagnosed, then the examiner 
should specify which verified incident(s) 
led to the development or aggravation of 
this disorder.  At the conclusion of the 
evaluation, the examiner should enter a 
full multiaxial evaluation, including a 
score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, with 
an explanation of the import of that 
score.

6.  After the development requested above 
has been completed to the extent possible 
and any other development deemed 
necessary has been completed, the RO 
should again review the veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

